DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/207,008 of BANDI et al. for “TOLL ADVERTISEMENT MESSAGE ROAD TOPOLOGIES” filed on March 19, 2021 has been examine.

Drawings
Drawings Figures 1-12 submitted on March 19, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2021 is being considered by the examiner. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 12 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11,379,817 B1. The difference between patented narrower claims 1 and 16 and the pending broader claims 1 and 12 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claims 1 and 16 anticipate the broader claimed limitations of the instant application’s claims 1-20, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/207,008:
U.S. Patent No. 11,379,817 B1:

Claim 1: A vehicle for smart tolling, comprising: a telematics control unit configured to provide vehicle-to-everything (V2X) communication; and a processor, programmed to receive a toll advertisement message (TAM), broadcast from a road-side unit (RSU) via the V2X communication, the TAM defining a plurality of toll road tariff data elements, each of the toll road tariff data elements specifying a set of tolling factors indexed by a unique toll context identifier, 
determine roadway usage of the vehicle with respect to roadway geometry, determine a tariff for the roadway usage according to the set of tolling factors of the TAM, and send a toll usage message (TUM) via the V2X communication, the TUM indicating, to the RSU, the tariff for the roadway usage of the vehicle.









Claim 12: A method for smart tolling, comprising: receiving, by a vehicle, a toll advertisement message (TAM), broadcast from a road-side unit (RSU) via V2X communication, the TAM defining a plurality of toll road tariff data elements, each of the toll road tariff data elements specifying a set of tolling factors indexed by a unique toll context identifier, determining roadway usage of the vehicle, determining a tariff for the roadway usage according to the set of tolling factors of the TAM, and sending a toll usage message (TUM) via the V2X communication, the TUM indicating, to the RSU, the tariff for the roadway usage of the vehicle. 








Claim 1: A vehicle for smart tolling, comprising: a telematics control unit configured to provide vehicle-to-everything (V2X) communication; and 
a processor, programmed to receive a toll advertisement message (TAM) broadcast from a roadside unit (RSU) via V2X communication, the TAM indicating geographic locations of lanes of a roadway for which tolls are due and cost information for traversing the lanes of the roadway, determine a heading of the vehicle in relation to a TAM reference point indicating a geographic location of a toll gantry, identify a toll zone boundary region for the vehicle by filtering the geographic locations of the lanes in the TAM to include only those lanes in a travel direction consistent with the heading, utilize a lane straddling algorithm to identify, for each of the lanes in the travel direction, a respective percentage within each lane that the vehicle is traveling, and send a tolling usage message (TUM) via the V2X communication, the TUM indicating, to the RSU, the percentage lane usage of the vehicle.

Claim 16: A method for smart tolling comprising: receiving, by a vehicle, a toll advertisement message (TAM) broadcast from a roadside unit (RSU) via V2X communication, the TAM indicating geographic locations of lanes of a roadway for which tolls are due and cost information for traversing the lanes of the roadway; determining a heading of the vehicle in relation to a TAM reference point indicating a geographic location of a toll gantry; identifying a toll zone boundary region for the vehicle by filtering the geographic locations of the lanes in the TAM to include only those lanes in a travel direction consistent with the heading; utilizing a lane straddling algorithm to identify, for each of the lanes in the travel direction, a respective percentage within each lane that the vehicle is traveling; and sending a tolling usage message (TUM) via the V2X communication, the TUM indicating, to the RSU, the percentage lane usage of the vehicle.


In view of the above, since the subject matters recited in the claims 1 and 12 of the instant application was fully disclosed in and covered by narrower claims 1 and 16  of U.S. Patent No. 11,379,817 B1, allowing claims 1 and 12 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claims 1 and 12 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 7 and 12 of U.S. Patent No. 11,423,705 B2. The difference between patented narrower claims 7 and 12 and the pending broader claims 1 and 12 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claims 7 and 12 anticipate the broader claimed limitations of the instant application’s claims 1-20, thus, they are not patentably distinct from each other as set forth in the table herein below:


Pending App. No. 17/207,008:
U.S. Patent No. 11,423,705 B2:

Claim 1: A vehicle for smart tolling, comprising: a telematics control unit configured to provide vehicle-to-everything (V2X) communication; and a processor, programmed to receive a toll advertisement message (TAM), broadcast from a road-side unit (RSU) via the V2X communication, the TAM defining a plurality of toll road tariff data elements, each of the toll road tariff data elements specifying a set of tolling factors indexed by a unique toll context identifier, 
determine roadway usage of the vehicle with respect to roadway geometry, determine a tariff for the roadway usage according to the set of tolling factors of the TAM, and send a toll usage message (TUM) via the V2X communication, the TUM indicating, to the RSU, the tariff for the roadway usage of the vehicle.








Claim 12: A method for smart tolling, comprising: receiving, by a vehicle, a toll advertisement message (TAM), broadcast from a road-side unit (RSU) via V2X communication, the TAM defining a plurality of toll road tariff data elements, each of the toll road tariff data elements specifying a set of tolling factors indexed by a unique toll context identifier, determining roadway usage of the vehicle, determining a tariff for the roadway usage according to the set of tolling factors of the TAM, and sending a toll usage message (TUM) via the V2X communication, the TUM indicating, to the RSU, the tariff for the roadway usage of the vehicle. 






Claim 7: A system for smart tolling, comprising: a toll charger server; and a roadside unit (RSU), configured to broadcast to vehicles via V2X communication and to communicate with the toll charger server over a secure channel, wherein the RSU is programmed to broadcast toll advertisement messages (TAMs) via the V2X communication, each of the TAMs indicating geographic locations of lanes of a roadway for which tolls are due and cost information for traversing the lanes of the roadway, receive a tolling usage message (TUM) via the V2X communication, the TUM indicating, to the RSU, information regarding a vehicle entering one of the lanes of the roadway and a unique random account identifier to be used by the RSU to identify the vehicle, and broadcast a toll receipt message (TRM) via the V2X communication, the TRM including the unique random account identifier and indicating, to the vehicle, a final cost charged to the vehicle for access to the one of the lanes of the roadway.

Claim 12: A method for smart tolling, comprising: broadcasting toll advertisement messages (TAMs) via V2X communication, each of the TAMs indicating geographic locations of lanes of a roadway for which tolls are due and cost information for traversing the lanes of the roadway; receiving a tolling usage message (TUM) via the V2X communication, the TUM indicating, to a roadside unit (RSU), information regarding a vehicle entering one of the lanes of the roadway and a unique random account identifier to be used by the RSU to identify the vehicle; and broadcasting a toll receipt message (TRM) via the V2X communication, the TRM including the unique random account identifier and indicating, to the vehicle, a final cost charged to the vehicle for access to the one of the lanes of the roadway.



In view of the above, since the subject matters recited in the claims 1 and 12 of the instant application was fully disclosed in and covered by narrower claims 7 and 12 of U.S. Patent No. 11,423,705 B2, allowing claims 1 and 12 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claim/s.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2018/0357837 A1 of Coffee et al, discloses a toll collection system includes: a vehicle detector which detects entry of a vehicle to the lane; a vehicle type identification unit which identifies the vehicle type of the vehicle at a stage before the vehicle is detected by the vehicle detector; and a position measurement unit which measures, on the basis of a position measurement signal obtained by receiving, through a predetermined position measurement antenna, radio waves transmitted by the on-board unit after the vehicle is detected by the vehicle detector, the position of the on-board unit which has transmitted the radio waves. The position measurement unit is configured to measure the position of the on-board unit on the basis of an angle of arrival of the radio waves measured on the basis of the position measurement signal, and an installation height of the on-board unit estimated from a vehicle type identification result of the vehicle.

U.S. Publication No. 2019/0164357 A1 of John, discloses a controller for determining toll data, the controller being configured to: receive a first data set, wherein the first data set corresponds to one or more toll stations; receive a second data set indicating either or both lane and traffic information associated with at least one of the toll stations; process the first data set to determine at least one payment option associated with the one or more toll stations; output the at least one payment option to a human machine interface for selection by a user of a vehicle; allocate a toll station lane of a first toll station based on the second data set; and output the allocated toll station lane to a human machine interface to guide the user.

U.S. Publication No. 2018/0158254 A1 of Coffee et al, discloses a system, comprising: one or more processors; and a computer-readable storage medium in communication with the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for collecting toll fees for use of a toll road facility, operations comprising: determining that the first tag identifier is provided in a registration database as indicating a no-contract tag, the registration database associating no-contract tags to respective device identifiers, and in response: determining a first device identifier associated with the first tag identifier from the first database, transmitting a first message to a first device associated with the first device identifier, the first message comprising a request for approval to collect a first toll fee, and receiving a second message from the first device, the second message indicating approval of the first toll fee, and in response initiating payment of the first toll fee from one of a prepaid account associated with the first tag identifier or a first service provider, the first service provider providing data transfer services for the first device.

U.S. Patent No. 7,224,291 B2 to Hassett, discloses a system for automatic collection of tolls includes an in-vehicle toll processor having memory for storing a toll-money-available quantity purchased by the user, and a toll-facility-identification site that transmits a toll-facility-identifier signal indicating the identity of the upcoming toll facility. As the vehicle approaches the identification site, the in-vehicle processor receives the identifier signal and calculates the toll to be debited. When the vehicle passes through the toll facility, the in-vehicle processor transmits its identity, its net balance and the toll, which it debits from an account balance. The in-vehicle processor may increment a low balance, in which case it transmits information which is relayed to a central system for billing. Various means for shutting down delinquent in-vehicle components or identifying offender vehicles are described.

U.S. Patent No. 6,556,916 B2 to Waite et al, discloses a method for dynamically defining traffic lanes in a traffic monitoring system is presented. A traffic system sensor detects vehicles passing within the field of view and process the data into an estimation of the position of each of the detected vehicles. The positions are defined and recorded for use in a probability density function estimation. The traffic lane positions are defined such that further detection of vehicles may be assigned to a particular traffic lane without requiring manual set-up and definition of the traffic lane boundaries. The traffic lane boundaries may change or migrate based upon modification of traffic paths due to construction, weather, lane re-assignments and the like.

U.S. Publication No. 2021/0334552 A1 of Li, discloses a lane determination system for a vehicle where said system determines in which lane a vehicle is travelling.

U.S. Publication No. 2021/0180979 A1 of Kitahara, discloses a system used for determine the orientation of a vehicle and its position in a lane. 

U.S. Publication No. 2021/0199463 A1 of Kitahara et al, discloses a map generation system used to acquire an image of a vehicle’s environment from an imaging device and to calculate the position of the vehicle on the road.

U.S. Publication No. 2021/0056853 A1 of Caldwell et al, discloses a lane classification system.

U.S. Publication No. 2009/0295599 A1 of Coffee et al, discloses a system for the dynamic pricing for toll lanes.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SISAY YACOB/						October 14, 2022           Primary Examiner, Art Unit 2685